DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 01 July 2022, claims 1-20 are presently pending in the application, of which, claims 1, 11 and 17 are presented in independent form. The Examiner acknowledges amended claim 1. No claims were cancelled or newly added.

Response to Remarks/Arguments
The Examiner acknowledges the Applicant has accepted the invitation to participate in the “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” A copy of the 35 U.S.C. 101 rejection of claims 1-20 will remain until allowable subject matter is identified.

Applicant's arguments filed 01 July 2022 for claims 1-20 under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argues:
Lin does not teach or suggest the feature of ‘…generate a hash word from an input query vector..’ as recited in independent claims 1 and similarly in independent claims 11 and 17.

The Examiner disagrees. Lin teaches “…generate a hash word from an input query vector,” See paragraphs [0154-0155], which discloses a nearest neighbor calculation is performed where an exhaustive search may be improved by constructing a proper data structure to store close-by dictionary atoms together, where one such technique used is to perform a sensitive hashing, wherein dictionary atoms are hashed so that similar items will often map to the same “bucket”, where the bucket represents results from an input query vector, as further described in paragraph [0166], which discloses transforming input may include linear projections, using basis vectors to determine buckets for atoms that are stored in such buckets.
	
	No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
a nearest neighbor search circuit to perform a search according to a first stage search and a second stage search, the nearest neighbor search circuit comprising: 
a first stage search circuit comprising a hash logic circuit and a content addressable memory, the hash logic circuit to generate a hash word from an input query vector, the hash word comprising B bands, the content addressable memory to store hashes of a random access memory's data items, the hashes each comprising B bands, the content addressable memory to compare the hashes against the hash word on a sequential band-by-band basis; and, 
a second stage circuit comprising the random access memory and a compare and sort circuit, the compare and sort circuit to receive the input query vector, the random access memory comprising crosswise bit lines coupled to the compare and sort circuit, the compare and sort circuit to identify k nearest ones of the data items whose hashes were selected by the content addressable memory.
These limitations recite certain methods of mathematical concepts, such as mathematical relationships, formulas or equations, or calculations (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a computation is performed to achieve a computational result. This represents a mathematical calculation of variables and falls under certain methods of mathematical concepts. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mathematical concepts” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-10 also do not integrate the abstract idea into a practical application. Notably, claims 2-10 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-10 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-10 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-10 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 11-16 appear to include similar subject matter as in claims 1-10 as discussed above. More specifically, independent claim 11 additionally recites a method and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-10 equally apply and therefore stand rejected.

Claims 17-20 appear to include similar subject matter as in claims 1-10 as discussed above. More specifically, independent claim 17 additionally recites a method and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-10 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Lin, Tsung-Han, et al (U.S. 2017/0091655 and known hereinafter as Lin).

As per claim 1, Lin teaches an apparatus, comprising: 
a nearest neighbor search circuit to perform a search according to a first stage search and a second stage search (e.g. Lin, see paragraphs [0154-0156], which discloses a nearest neighbor logical unit (NNLU) that performs searches or subset of searches (e.g. first or second search).), the nearest neighbor search circuit comprising: 
a first stage search circuit comprising a hash logic circuit and a content addressable memory (e.g. Lin, see paragraphs [0051-0054], which discloses a circuit which includes logic chip coupled to a processor and memory), the hash logic circuit to generate a hash word from an input query vector, the hash word comprising B bands, the content addressable memory to store hashes of a random access memory's data items, the hashes each comprising B bands, the content addressable memory to compare the hashes against the hash word on a sequential band-by-band basis (e.g. Lin, see paragraphs [0152-0156], which discloses the NNLU include circuitry that identifies and retrieves results based on the nearest neighbor, where hashes are used to identify similar items and placed in the same bucket.); and, 
a second stage circuit comprising the random access memory and a compare and sort circuit (e.g. Lin, see paragraphs [0051-0054], which discloses a circuit which includes logic chip coupled to a processor and memory), the compare and sort circuit to receive the input query vector (e.g. Lin, see paragraph [0083, 0150-0155, 0165], which discloses vector floating point that may be used to execute clusters of data to be grouped together.), the random access memory comprising crosswise bit lines coupled to the compare and sort circuit, the compare and sort circuit to identify k nearest ones of the data items whose hashes were selected by the content addressable memory (e.g. Lin, see paragraphs [0170-0179], which discloses various cycles which allows the comparison of hashed results to be outputted based on the nearest neighbor algorithm).

As per claim 2, Lin teaches the apparatus of claim 1 wherein the content addressable memory is to stop performing comparisons on selected ones of the hashes once they are found to include a band that matches a corresponding band of the hash word (e.g. Lin, see paragraph [0202-0205], which discloses searches may be performed from at least one reduced search space, indicating a match.).

As per claim 3, Lin teaches the apparatus of claim 2 wherein the crosswise bit lines are to sequentially transport bits of the data items whose hashes were selected by the content addressable memory to the compare and sort circuit (e.g. Lin, see paragraph [0083, 0150-0155, 0165], which discloses vector floating point that may be used to execute clusters of data to be grouped together.).

As per claim 4, Lin teaches the apparatus of claim 2 wherein the random access memory is to stop sending bits of data items to the compare and sort circuit that have been identified by the compare and sort circuit as not being members of the k nearest ones of the data items (e.g. Lin, see paragraphs [0170-0179], which discloses various cycles which allows the comparison of hashed results to be outputted based on the nearest neighbor algorithm).

As per claim 5, Lin teaches the apparatus of claim 1 wherein the crosswise bit lines are to sequentially transport bits of the data items whose hashes were selected by the content addressable memory to the compare and sort circuit (e.g. Lin, see paragraphs [0152-0156], which discloses the NNLU include circuitry that identifies and retrieves results based on the nearest neighbor, where hashes are used to identify similar items and placed in the same bucket.).

As per claim 6, Lin teaches the apparatus of claim 1 wherein the random access memory is to stop sending bits of data items to the compare and sort circuit that have been identified by the compare and sort circuit as not being members of the k nearest ones of the data items (e.g. Lin, see paragraphs [0152-0156], which discloses the NNLU include circuitry that identifies and retrieves results based on the nearest neighbor, where hashes are used to identify similar items and placed in the same bucket.).

As per claim 7, Lin teaches the apparatus of claim 1 wherein the nearest neighbor search circuit is instantiated with a cache to perform a nearest k neighbor search within the cache (e.g. Lin, see paragraph [0134], which discloses cache-to-cache transfer).

As per claim 8, Lin teaches the apparatus of claim 7 wherein the cache is an L1 cache (e.g. Lin, see paragraph [0134], which discloses cache-to-cache transfer).

As per claim 9, Lin teaches the apparatus of claim 7 wherein the cache is an L2 cache (e.g. Lin, see paragraph [0134], which discloses cache-to-cache transfer).

As per claim 10, Lin teaches the apparatus of claim 7 wherein the cache is an L3 cache (e.g. Lin, see paragraph [0134], which discloses cache-to-cache transfer).

As per claim 11, Lin teaches a computing system, comprising: 
a plurality of processing cores (e.g. Lin, see Figures 1b-1cm which discloses one or more processor coupled to memory.); 
a system memory (e.g. Lin, see Figures 1b-1cm which discloses one or more processor coupled to memory.); 
a system memory controller between the system memory and the plurality of processing cores (e.g. Lin, see Figures 1b-1cm which discloses one or more processor coupled to memory.); 
a cache, the cache having a nearest neighbor search circuit to perform a nearest neighbor search in the cache (e.g. Lin, see paragraphs [0154-0156], which discloses a nearest neighbor logical unit (NNLU) that performs searches or subset of searches (e.g. first or second search).), the nearest neighbor search circuit comprising: 
a first stage search circuit comprising a hash logic circuit and a content addressable memory (e.g. Lin, see paragraphs [0051-0054], which discloses a circuit which includes logic chip coupled to a processor and memory), the hash logic circuit to generate a hash word from an input query vector, the hash word comprising B bands, the content addressable memory to store hashes of a random access memory's data items, the hashes each comprising B bands, the content addressable memory to compare the hashes against the hash word on a sequential band-by-band basis (e.g. Lin, see paragraphs [0152-0156], which discloses the NNLU include circuitry that identifies and retrieves results based on the nearest neighbor, where hashes are used to identify similar items and placed in the same bucket.); and, 
a second stage circuit comprising the random access memory and a compare and sort circuit (e.g. Lin, see paragraphs [0051-0054], which discloses a circuit which includes logic chip coupled to a processor and memory), the compare and sort circuit to receive the input query vector (e.g. Lin, see paragraph [0083, 0150-0155, 0165], which discloses vector floating point that may be used to execute clusters of data to be grouped together.), the random access memory comprising crosswise bit lines coupled to the compare and sort circuit, the compare and sort circuit to identify k nearest ones of the data items whose hashes were selected by the content addressable memory (e.g. Lin, see paragraphs [0170-0179], which discloses various cycles which allows the comparison of hashed results to be outputted based on the nearest neighbor algorithm).

As per claim 12, Lin teaches the computing system of claim 11 wherein the content addressable memory is to stop performing comparisons on selected ones of the hashes once they are found to include a band that matches a corresponding band of the hash word (e.g. Lin, see paragraph [0202-0205], which discloses searches may be performed from at least one reduced search space, indicating a match.).

As per claim 13, Lin teaches the computing system of claim 12 wherein the crosswise bit lines are to sequentially transport bits of the data items whose hashes were selected by the content addressable memory to the compare and sort circuit (e.g. Lin, see paragraph [0083, 0150-0155, 0165], which discloses vector floating point that may be used to execute clusters of data to be grouped together.).

As per claim 14, Lin teaches the computing system of claim 12 wherein the random access memory is to stop sending bits of data items to the compare and sort circuit that have been identified by the compare and sort circuit as not being members of the k nearest ones of the data items (e.g. Lin, see paragraphs [0152-0156], which discloses the NNLU include circuitry that identifies and retrieves results based on the nearest neighbor, where hashes are used to identify similar items and placed in the same bucket.).

As per claim 15, Lin teaches the computing system of claim 11 wherein the crosswise bit lines are to sequentially transport bits of the data items whose hashes were selected by the content addressable memory to the compare and sort circuit (e.g. Lin, see paragraphs [0152-0156], which discloses the NNLU include circuitry that identifies and retrieves results based on the nearest neighbor, where hashes are used to identify similar items and placed in the same bucket.).

As per claim 16, Lin teaches the computing system of claim 11 wherein the random access memory is to stop sending bits of data items to the compare and sort circuit that have been identified by the compare and sort circuit as not being members of the k nearest ones of the data items (e.g. Lin, see paragraphs [0152-0156], which discloses the NNLU include circuitry that identifies and retrieves results based on the nearest neighbor, where hashes are used to identify similar items and placed in the same bucket.).

As per claim 17, Lin teaches a method, comprising: 
generating a hash word from a search query vector, the hash word comprising B bands (e.g. Lin, see paragraphs [0154-0156], which discloses a nearest neighbor logical unit (NNLU) that performs searches or subset of searches (e.g. first or second search).), the nearest neighbor search circuit comprising: 
comparing the hash word on a band by band basis against hashes of data entries, each of the hashes comprising B bands, the comparing including stopping any further comparing on any of the data entries once they have been found to have a band that matches its corresponding band in the hash word (e.g. Lin, see paragraphs [0152-0156], which discloses the NNLU include circuitry that identifies and retrieves results based on the nearest neighbor, where hashes are used to identify similar items and placed in the same bucket.); and, 
comparing against the search query vector, on a domain by domain basis, those of the data entries that were found to have a band that matches its corresponding band in the hash word (e.g. Lin, see paragraph [0083, 0150-0155, 0165], which discloses vector floating point that may be used to execute clusters of data to be grouped together.), and eliminating father ones of the data entry that were found to have a band that matches its corresponding band in the hash word from further comparisons against the search query until a set of nearest k neighbors is reached (e.g. Lin, see paragraphs [0170-0179], which discloses various cycles which allows the comparison of hashed results to be outputted based on the nearest neighbor algorithm).

As per claim 18, Lin teaches the method of claim 17 wherein the comparing of the hash word is performed by a CAM (e.g. Lin, see paragraph [0083, 0150-0155, 0165], which discloses vector floating point that may be used to execute clusters of data to be grouped together.).

As per claim 19, Lin teaches the method of claim 17 wherein the comparing against the search query is performed by a comparison circuit coupled to a random access memory in which the data entries are stored (e.g. Lin, see paragraph [0202-0205], which discloses searches may be performed from at least one reduced search space, indicating a match.).

As per claim 20, Lin teaches the method of claim 17 wherein the data entries are stored in a cache (e.g. Lin, see paragraph [0134], which discloses cache-to-cache transfer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 17, 2022